DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant, submitted on 10/05/2020, has been received, entered and made of record. Currently, claims 2-21 remain pending in this application. Claim 1 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.      Claims 2, 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 respectively of U.S. Patent No.10798258 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims are to be .  
Instant Application 17/062855
U.S. Patent No.10798258 B2
2. An information processing method, performed by a computer connectable to a terminal via a network, the method comprising: 
extracting character information from an image received from the terminal using optical character recognition; and attempting to determine a status of a device based on an association between a predetermined status and one or more keywords included in the character information.
1. An information processing method, performed by a computer connectable to a terminal via a network, the method comprising: 
extracting character information from a first image received from the terminal using optical character recognition; 
determining a status of a device based on an association between a predetermined status and a keyword included in the character information; determining a solution for a failure occurring in the device based on the status of the device; and causing a message to be displayed on the terminal indicating the solution.
An information processing apparatus, comprising: 
a communication interface configured to connect to a terminal; and 
processing circuitry configured to 
extract character information from an image received from the terminal using optical character recognition, and 
attempt to determine a status of a device based on an association between a predetermined status and one or more keywords included in the character information.
6. An information processing apparatus comprising: 
a communication interface configured to connect to a terminal; 
a memory storing a plurality of instructions; and 
a processor configured to execute the plurality of instructions to: 
extract character information from a first image received from the terminal using optical character recognition, determine a status of a device based on an association between a predetermined status and a keyword included in the character information, determine a solution for a failure occurring in the device based on the status of the device, and cause a message to be displayed on the terminal indicating the solution.
12. An information processing system, comprising: 
an information processing apparatus; and a terminal communicably connected to the information processing apparatus, 
the information processing apparatus including processing circuitry configured to 
extract character information from an image received from the terminal using optical character recognition; and attempt to 
determine a status of a device based on an association between a predetermined status and one or more keywords included in the character information. 
An information processing system comprising: 
an information processing apparatus; and a terminal communicably connected to the information processing apparatus, 
the information processing apparatus including a first memory storing a first plurality of instructions, and a first processor configured to 
execute the first plurality of instructions to extract character information from a first image using optical character recognition, determine a status of a device based on an association between a predetermined status and a keyword included in the character information, 
determine a solution for a failure occurring in the device based on the status of the device, and transmit a message to the terminal indicating the solution, and the terminal including a second memory storing a second plurality of instructions, and a second processor .


6.      Claims 3, 4, 5, 8, 9, 10, 13, 14, 15, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10798258 B2 in view of Zakharov US 20180007215 A1. 

With respect to claim 3, claim 1 of U.S. Patent No.10798258 B2 discloses the information processing method of claim 2, except wherein the attempting to determine includes determining the status as indicating a failure occurring in the device.
    However, in the same field of endeavor of information processing method art, Zakharov discloses wherein the attempting to determine includes determining the status as indicating a failure occurring in the device (¶ 0058) (Note: the printer status server 200 can determine whether any of the status values 104 decoded from the received digital picture, or any of the updated pieces of historical information about the printer 100 in the printer status database 202, indicate that the printer 100 is experiencing a problem or is likely to experience a problem within a set timeframe).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the method of claim 1 of U.S. Patent No.10798258 B2 with teachings of Zakharov wherein the 

With respect to claim 4, claim 1 of U.S. Patent No.10798258 B2 in view of Zakharov discloses the information processing method of claim 3. Zakharov discloses wherein the character information includes an error code; and the attempting to determine includes determining the status as indicating the failure occurring in the device based on an association between the predetermined status and the error code (¶ 0033-¶ 0035) (Note: if a status value 104 in the status report 102 is an error code indicating a paper jam at a particular location within the printer 100, the printer status server 200 can look up the error code in the printer status database 202).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the method of claim 1 of U.S. Patent No.10798258 B2 with teachings of Zakharov wherein the character information includes an error code; and the attempting to determine includes determining the status as indicating the failure occurring in the device based on an association between the predetermined status and the error code. The suggestion/motivation for doing so would have been to correct or avoid problem in the device.

With respect to claim 5, claim 1 of U.S. Patent No.10798258 B2 discloses the information processing method of claim 2. Zakharov discloses causing information (¶ 0058) (Note: If no current or future problems are found, the printer status server 200 can return a confirmation message to the client device 300 that indicates that no problems were found in response to the status report 102).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the method of claim 1 of U.S. Patent No.10798258 B2 with teachings of Zakharov causing information indicating the status of the device to be displayed on the terminal. The suggestion/motivation for doing so would have been to allow user to take appropriate actions.
With respect to claim 8, the same ground of rejection provided for claim 3 is applicable herein.
With respect to claim 9, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 10, the same ground of rejection provided for claim 5 is applicable herein.
With respect to claim 13, the same ground of rejection provided for claim 3 is applicable herein.
With respect to claim 14, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 15, the same ground of rejection provided for claim 5 is applicable herein.
With respect to claim 17, claim 1 of U.S. Patent No.10798258 B2 discloses the information processing method of claim 2, except wherein the image is a photograph captured or received by the terminal.
    However, in the same field of endeavor of information processing method art, Zakharov discloses wherein the image is a photograph captured or received by the terminal (fig.4, ¶ 0027 and ¶ 0055-¶ 0056) (Note: a digital camera 302 can be used to photograph the printed-out encoded image 108 or a separate camera 302 can take a digital picture of the encoded image 108, and that digital picture can be uploaded or transferred to the client device 300).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the method of claim 1 of U.S. Patent No.10798258 B2 with teachings of Zakharov wherein the image is a photograph captured or received by the terminal. The suggestion/motivation for doing so would have been to obtain a quality of image that would allow a correct recognition of code or character.

With respect to claim 18, the same ground of rejection provided for claim 17 is applicable herein.
With respect to claim 19, the same ground of rejection provided for claim 17 is applicable herein.

Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claims 2-5, 7-10, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov US 2018/0007215 A1 in view of Hayashi US 2015/0003729 A1.
With respect to claim 2, Zakharov discloses an information processing method, performed by a computer (fig.5C, printer status server 200) connectable to a terminal (fig.5C, client device 300) via a network, the method comprising: 
   extracting character information from an image received from the terminal (¶ 0057) (Note: the printer status server 200 can receive the digital picture of the encoded image 108 and can decode the encoded image 108 to find the status report's status values 104); and     
   attempting to determine a status of a device (fig.5C, printer 100) based on an association between a predetermined status and one or more keywords included in the character information (¶ 0035 and ¶ 0058) (Note: the printer status server 200 determine a status of the printer based on status values 104 decoded from the received digital picture by looking up the error code in the printer status database 202).

     However, in the same field of endeavor of information processing method art, Hayashi discloses extracting character information from an image using optical character recognition (¶ 0121) (Note: the server 2 having the article estimating system mounted thereon, the character information is acquired as the analysis information by performing the OCR process on the plurality of extracted image areas).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the method of Zakharov with a method of extracting character information from an image using optical character recognition as taught by Hayashi. The suggestion/motivation for doing so would have been to read information with high degree of accuracy and have a fast recognition of characters.

With respect to claim 3, Zakharov in view of Hayashi discloses the information processing method of claim 2. Zakharov further discloses wherein the attempting to determine includes determining the status as indicating a failure occurring in the device (¶ 0058) (Note: the printer status server 200 can determine whether any of the status values 104 decoded from the received digital picture, or any of the updated pieces of historical information about the printer 100 in the printer status database 202, indicate that the printer 100 is experiencing a problem or is likely to experience a problem within a set timeframe).
With respect to claim 4, Zakharov in view of Hayashi discloses the information processing method of claim 3. Zakharov further discloses wherein the character information includes an error code; and the attempting to determine includes determining the status as indicating the failure occurring in the device based on an association between the predetermined status and the error code (¶ 0033-¶ 0035 and ¶ 0058) (Note: if a status value 104 in the status report 102 is an error code indicating a paper jam at a particular location within the printer 100, the printer status server 200 can look up the error code in the printer status database 202).

With respect to claim 5, Zakharov in view of Hayashi discloses the information processing method of claim 2. Zakharov further discloses causing information indicating the status of the device to be displayed on the terminal (¶ 0058) (Note: If no current or future problems are found, the printer status server 200 can return a confirmation message to the client device 300 that indicates that no problems were found in response to the status report 102).  

With respect to claim 7, the same ground of rejection provided for claim 2 is applicable herein. Zakharov further discloses an information processing apparatus (fig.5C, printer status server 200), comprising: a communication interface configured to connect to a terminal (fig.5C, client device 300). 

With respect to claim 8, the same ground of rejection provided for claim 3 is applicable herein.
With respect to claim 9, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 10, the same ground of rejection provided for claim 5 is applicable herein.

With respect to claim 12, the same ground of rejection provided for claim 2 is applicable herein. Zakharov further discloses information processing system, comprising: an information processing apparatus (fig.5C, printer status server 200); and a terminal (fig.5C, client device 300) communicably connected to the information processing apparatus (fig.5C). 

With respect to claim 13, the same ground of rejection provided for claim 3 is applicable herein.
With respect to claim 14, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 15, the same ground of rejection provided for claim 5 is applicable herein.

With respect to claim 17, Zakharov in view of Hayashi discloses the information processing method of claim 2. Zakharov further discloses wherein the image is a photograph captured or received by the terminal (fig.4, ¶ 0027 and ¶ 0055-¶ 0056) (Note: a digital camera 302 can be used to photograph the printed-out encoded image 

With respect to claim 18, the same ground of rejection provided for claim 17 is applicable herein.
With respect to claim 19, the same ground of rejection provided for claim 17 is applicable herein.
Allowable Subject Matter
9.    Claims 6, 11, 16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.   The following is a statement of reasons for the indication of allowable subject matter: 
        Referring to claim 6, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “causing a list of status types to be displayed on the terminal for selection by a in response to the attempting to determine being unsuccessful.” 
        Claim 20 is indicated as allowable subject matter based on its dependency on claim 6.
        Referring to claim 11, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “wherein the processing circuitry is configured to: cause a list of status types to be displayed on the terminal for selection by a user in response to a failed attempt to determine the status of the device based on the association between the predetermined status and the one or more keywords.”
        Claim 21 is indicated as allowable subject matter based on its dependency on claim 11.
       Referring to claim 16, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “the terminal is configured to output a list of status types to the display for selection by a user in response to a failed attempt to determine the status of the device based on the association between the predetermined status and the one or more keywords.”
Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675